DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ANTONIO S. WARREN,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-1588

                         [November 19, 2020]

  Appeal of order dismissing rule 3.850 amended motion from the Circuit
Court for the Nineteenth Judicial Circuit, St. Lucie County; Charles A.
Schwab, Judge; L.T. Case No. 562015CF001896.

  Antonio S. Warren, Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

FORST, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.